Citation Nr: 0613097	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In 
January 2006, the veteran testified before the undersigned at 
a hearing at the RO.


FINDINGS OF FACT

1.  An unappealed February 1980 rating decision denied the 
veteran's claim for service connection for recurrent 
dislocation of both knees.  It was held that the evidence of 
record showed the veteran's bilateral knee disorder existed 
prior to entry and was not aggravated by service.  He was 
notified of the RO's action and did not perfect an appeal of 
the RO's determination.

2.  An unappealed December 1994 rating decision confirmed the 
February 1980 rating decision.  It was held that the evidence 
submitted to reopen the veteran's claim for service 
connection for recurrent dislocation of both knees did not 
warrant a change in the prior decision.  The veteran was 
notified of the RO's action and did not perfect an appeal of 
the RO's determination.  This is the last final decision on 
any basis as to his knees. 

3.  The evidence added to the record since the December 1994 
rating decision is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for a bilateral knee 
disorder.
CONCLUSION OF LAW

The December 1994 RO rating decision that confirmed a prior 
RO decision which denied service connection for recurrent 
dislocation of both knees was final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 
7104(b), 7105 (West 2002 & 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed.Cir. Apr. 5, 2006).  In this letter, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board notes that the September 2002 "duty to assist" 
letter substantially complies with another of the Court's 
recent decisions in Kent v. Nicholson, No. 04-181 (Vet. App. 
Mar. 31, 2006) and notified the veteran that evidence he 
submitted had to be both new and material in order to reopen 
his service connection claim.  Therefore, the Board finds 
that the veteran received adequate notice of what new and 
material evidence was needed to reopen his service connection 
claim.

Here, the noted September 2002 "duty to assist" letter was 
issued before the appealed rating decision.  As indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify in Mayfield, supra.  As 
explained below, new and material evidence has not been 
submitted to reopen the veteran's claim.  In this case, the 
Board finds no possibility of prejudicial error to the 
veteran as neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice here as to matters now required by Dingess/Hartman or 
Kent constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The RO, in a February 1980 determination, denied the 
veteran's claim for service connection for recurrent 
dislocation in both knees.  The RO found at that time that 
the evidence of record showed that the veteran had a knee 
disorder prior to entry into service and that this disorder 
had not been aggravated by service.  The RO also held that 
recurrent dislocation was not shown on clinical examination 
or by x-ray.  The veteran, after notice, did not appeal the 
RO's decision, and it became final.

The evidence of record at the time of the RO's February 1980 
decision that denied entitlement to service connection for 
recurrent dislocation of both knees includes the veteran's 
service medical records (SMRs), dated from October 1969 to 
July 1971.  When examined for enlistment in October 1969, the 
veteran was rated fit for service.  In the examination 
report, the veteran answered in the negative a question 
whether he had a trick or locked knee.  

In an April 1970 service medical record, the veteran was 
rated physically fit to undergo military training.  There is 
no notation regarding knee problems.

Two December 1970 service medical records reflect the 
dislocation of the veteran's left knee cap.  It was noted 
that his knee slipped out of place while he was boxing.  

A January 1971 service medical record reflects the veteran's 
two-week hospitalization in the ship's sick bay for 
dislocation of his left knee.  X-rays did not reveal any 
fractures, but did confirm the dislocation of the left 
patella.  Examination of the knee revealed a lateral position 
of the petalla.  The dislocation was reduced after a drug was 
administered.  A hemathrosis was noted and 100 cubic 
centimeters (cc's) of blood was aspirated.  While 
hospitalized, the veteran was treated with heat and elevation 
and elastic bandages.  After four days he developed effusion.  
Another 150 cc's of blood was aspirated.  He was placed in a 
cylinder cast the day before discharge from sick bay and told 
to return in two weeks.  

Two March 1971 service medical records reflect recurrent 
effusion of the veteran's left leg or left knee and the 
veteran's complaint of a swelling left knee.  A history of 
dislocation of the left knee cap was noted as were the 
veteran's months old complaints of stiffness and soreness to 
the joint.

With the veteran still on shipboard, a June 1971 service 
medical record notes multiple subluxation bilaterally with 
frank dislocation of the left patella.  Recent subluxation of 
the right patella was noted.  Ninety cc's of bloody fluid 
were aspirated from the right.  Diagnosis was recurrent 
patellar dislocation bilaterally.  Another June 1971 service 
medical record reflects the veteran's complaint to see a 
doctor about his right knee.

A Medical Board report dated in July 1971 diagnosed the 
veteran with chronic recurrent dislocation of both patella.  
The board found that this disorder pre-existed entry into 
service and was not aggravated by service.  He reported 
having first had the problem on recurrent physical exertion, 
since age 18 (prior to service).  The board recommended the 
veteran be discharged from service because the disorder was 
of permanent duration, and made the veteran unfit for duty.

The board report also notes that the veteran stated that the 
onset of this disorder was before service and that he was not 
excessively bothered by the malady except during heavy 
physical exercising.  Since entering active duty, the veteran 
noticed an increase in the number of dislocations and stated 
that this was aggravated by physical training and forced 
marches.  The veteran also said that both of his legs were 
affected as well.  A physical examination was normal, except 
that both knees were valgus in configuration with high riding 
patellae.  The veteran's degree of apprehension was high on 
passive lateral displacement of the patella.  The right knee 
showed a 3 plus effusion with loss of motion secondary to 
pain.  X-rays showed flattening of the lateral femoral 
condyle with high riding patella, otherwise within normal 
limits.  

Post service, the veteran, who was 23 years old, underwent a 
VA examination in January 1974.  He complained of occasional 
aching in the knees and irritation between his toes.  The 
musculo-skeletal system was rated normal.

The veteran underwent another VA examination in January 1980.  
The examiner did not have access to the claims file.  The 
veteran complained that both knees were injured while he was 
in the service: one while he was on land in May 1970, 
apparently while he was in basic training, and the other 
while he was at sea in December 1970.  According to the 
examination report, standing for long periods of time caused 
the veteran's legs to ache.  Weather also affected his knees.  
The knees ached badly when it was damp.  Occasionally, the 
knees buckled, according to the veteran.  

According to the examination report, the veteran told the 
examiner the military offered corrective surgery on several 
occasions for his recurrent dislocations, but the veteran 
always declined.  On examination, X-rays revealed no 
abnormalities in the knees.  The veteran walked on heels and 
toes, and did a deep knee bend with facility.  Crepitation 
was neither heard nor palpated throughout the range of motion 
of the knees nor on movement of either patella in its 
respective femoral groove.  Signs of joint line pain, 
instability, or effusion of either knee were not elicited and 
there was no bulge in either popliteal fossa.  The grinding 
test and McMurray's maneuvers were negative bilaterally.  
Regarding range of motion, the angle of greatest extension 
was 0 degrees, and the angle of greatest flexion was 135 
degrees.  Diagnosis was chronic recurrent dislocation of both 
patella.  

The veteran underwent another VA examination in December 
1994.  That examination was focused on skin conditions and 
did not produce results for the veteran's knee claim.

In an unappealed December 1994 RO rating decision, the RO 
confirmed the February 1980 rating decision.  It held that 
the evidence submitted to reopen the veteran's claim of a 
bilateral knee disorder did not warrant a change in the prior 
decision.  This is the last final decision on any basis.

The December 1994 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1994 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in August 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in August 2002.  The evidence 
added to the record includes copies of some of the SMRs 
already on file, VA and non-VA medical records, an August 
2002 physician's statement, and the veteran's oral and 
written statements in support of his claim.

Two November 1994 VA outpatient medical records reveal that 
x-rays of both knees were normal.  

Also added to the record was an August 2002 signed statement 
by M.K.L., M.D., who examined the veteran twice in July 2002.  
Dr. M.K.L. stated that the veteran related that his knee 
injuries occurred while in service.  The veteran complained 
of pain in both knees as well as difficulty with squatting 
and kneeling.  Examination of the right knee revealed a range 
of motion from 0 degrees to between 130 and 135 degrees of 
flexion.  There was no palpable joint effusion.  Obvious 
patellofemoral laxity was present in both the medial and 
lateral directions.  The knee was noted as cool.  Lachman's 
test, Drawer's test, and a patellofemoral inhibition test 
were all negative.  Pain free range of motion of his right 
hip also was noted as was the absence of motor deficits in 
his right leg.  The veteran's distal pulses were palpable.  
Examination of the left knee revealed range of motion from 0 
degrees to 140 degrees of flexion.  The left knee was cool 
and without a palpable effusion.  Some trace crepitus was 
noted with passive motion of the knee, minimal patellofemoral 
laxity, and a negative patellofemoral inhibition test.  The 
veteran's joint lines were nontender.  X-rays of the left 
knee revealed well maintained medial and lateral joint 
spaces.  A benign cystic lesion was noted in the lateral 
femoral condyle.  Some slight elongation of his tibial spines 
also was noted.  X-rays of the right knee were perfectly 
normal.  

The left knee was reexamined 11 days later with some medial 
instability to valgus stressing as well as a positive 
Lachman's test noted.  Some patellofemoral crepitus was noted 
with motion of the knee.  Dr. M.K.L. referred the veteran for 
a magnetic resonance imaging (MRI) scan of his right knee.  
There was no evidence of any meniscal tears and both 
cruciates were intact.  Slight tilting of the patella within 
the distal femoral groove as well as some slight 
patellofemoral malalignment was noted.  

Regarding the knee injuries, Dr. M.K.L. wrote that it 
appeared that the veteran's left knee had a prior anterior 
cruciate ligament tear as well as a tear of the medial 
collateral ligament.  Some instability of the knee secondary 
to these ligamentus type injuries also was noted.  The pain 
in the right knee was described as primarily patellofemoral 
in origin.  In fact, Dr. M.K.L. added that the veteran 
probably had some patellofemoral symptoms involving his left 
knee in addition to the instability.

Two March 2003 VA outpatient medical records reflect the 
veteran complained of pain in his left knee.  X-rays revealed 
that the medial and lateral compartment of the left knee was 
relatively preserved.  A bony calcific density projecting in 
the soft tissue of the distal left thigh just above the 
medial compartment of the left knee was noted.  At the 
lateral view, this bony calcific density was projecting 
anteriorly near the anterior aspect of the knee joint.  
Otherwise, no gross abnormality was noted.  

In a June 2003 signed statement, the veteran states that his 
right knee was injured after service and should not be 
considered for service connection.  

At his personal hearing in January 2006, the veteran 
testified that his physical training was boxing when he was 
in the service.  (Tr. at 2).  He said that he injured his 
left knee in late 1970 while aboard ship. (Tr. at 2, 3, 12).  
His left leg was put in a straight leg cast for six to eight 
weeks to keep his knee in place.  (Tr. at 8-9).  He had no 
problems with the knee after the cast was removed.  (Tr. at 
9).  The veteran also testified that he had no knee problems 
before entry into service.  (Tr. at 11).  He was told his 
right knee disorder originated from some birth defect that 
was beyond the control of the military.  (Tr. at 10).  He 
also testified that he never had surgery on his knees, and 
that they did not undergo treatment after the mid-1970s.  
(Tr. at 11, 15, 16).  The veteran was offered knee surgery 
before he left the service, but the veteran testified that he 
declined surgery, at the age of 19 years old, because he did 
not want to spend another six days confined.  (Tr. at 3).  
Instead, he was discharged from service for medical reasons.  
(Tr. at  17-18).  During the hearing, the veteran admitted to 
a history of patella dislocations.  (Tr. at 4).  He also said 
that his patella still moves around and that was the reason 
surgery was suggested in service in 1971.  (Tr. at 15-16).  

While much of the evidence added to the record since the 
December 1994 RO decision is arguably neither new nor 
material, the signed statement of Dr. M.K.L., dated in August 
2002, is definitely new evidence under the standard found at 
38 C.F.R. § 3.156(a).  However, his August 2002 observations 
cannot be fairly construed as material evidence as those 
observations, whether alone or with other evidence in the 
record, do not relate to establishing that any knee disorder 
was aggravated during service or incurred during the 
veteran's service.  

While Dr. M.K.L. quotes the veteran as the source of the 
contention that the veteran's knee injuries occurred while in 
service, the physician never asserts this to be the case.  
Nor does Dr. M.K.L. contend or demonstrate that the veteran's 
knee injuries were somehow aggravated during the veteran's 
service.  Dr. M.K.L.'s August 2002 statement, which also 
noted the veteran's knee x-rays were normal, describes the 
physical state of the veteran's knees in 2002, but does not 
impugn the conclusions of the July 1971 Medical Board which 
found the knee disorder pre-existed entry into service and 
was not aggravated by service.  The physician's statement 
does not raise a reasonable possibility of substantiating the 
veteran's claim.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a bilateral knee disorder essentially fails to address the 
inadequacies of the veteran's claim at the time of the prior 
denial in December 1994.  In this respect, the additional 
evidence submitted does not suggest that the veteran had a 
service-connected bilateral knee disability, and the VA and 
non-VA medical records do not support the veteran's 
contentions that such a disorder was either incurred in or 
aggravated during his period of active service.

Here, as was the case at the time of the RO's 1980 and 1994 
decisions, the medical evidence fails to demonstrate that the 
veteran's knee problems were aggravated by service or due to 
service.

Consequently, the Board finds that the evidence received 
since the December 1994 RO decision confirming the prior 
rating decision is cumulative and redundant of the evidence 
previously considered by the RO, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral knee disorder to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the December 1994 RO decision is not 
new and material, it follows that the claim for service 
connection for a bilateral knee disorder may not be reopened,


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


